IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs January 23, 2002

STATE OF TENNESSEE v. BONNIE STILLWELL PROFFITT GODFREY

                     Appeal from the Circuit Court for Blount County
               No. C-8565-72, 8639-43, 9123-30 D. Kelly Thomas, Jr., Judge



                                No. E2001-00362-CCA-R3-CD
                                       April 16, 2002

Bonnie Stillwell Proffitt Godfrey appeals the Blount County Circuit Court’s revocation of her
Community Corrections sentence. Because we hold that substantial evidence supports the finding
of a violation, we affirm.

                Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed.

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which GARY R. WADE, P.J., and
NORMA MCGEE OGLE, J., joined.

George H. Waters (at trial), Maryville, Tennessee, and Steve McEwen (on appeal), Mountain City,
Tennessee, for the Appellant, Bonnie Stillwell Proffitt Godfrey.

Paul G. Summers, Attorney General & Reporter; Renee W. Turner, Assistant Attorney General;
Michael L. Flynn, District Attorney General; and Edward P. Bailey, Jr., Assistant District Attorney
General, for the Appellee, State of Tennessee.

                                           OPINION


               The defendant has numerous convictions dating back to 1995 related generally to the
passing of worthless checks. She has an abysmal history of complying with the terms of non-
incarcerative sentences. The record reflects that she was originally given probationary sentences.
She was unsuccessful in complying with the terms of probation, and after at least two rounds of
revocation proceedings in which she was extended leniency via resentencing to split confinement,
she was placed on Community Corrections.

               The defendant did not fare well during her time in the Community Corrections
program. Within three months, a violation warrant issued alleging she failed to report to her
supervising officer, failed to perform required community service work, moved without notice to or
consent from her supervising officer, and failed to pay supervision fees. A second warrant later
issued and alleged that the defendant had incurred new criminal charges.

               At the violation hearing, the state showed that the defendant had failed to properly
report to her Community Corrections supervisor, and the supervisor allowed the defendant time to
obtain medical excuses for these failures. However, the defendant never provided the documentation
and eventually quit reporting altogether after a period of hospitalization. Although the defendant was
aware of her community service obligation, she failed to perform the work. Also, the defendant
moved without notifying her supervisor or obtaining the supervisor’s permission to change her
residence. During a period of jail confinement, the defendant failed to return to the jail after a
furlough for a group meeting at the Community Corrections program facility, even though her
Community Corrections supervisor had explained to her on two or three occasions the nature of the
furlough and had ascertained that the defendant understood it. The defendant had additional criminal
charges pending. The defendant’s Community Corrections supervisor did not feel that she could
effectively supervise the defendant.

                 The defendant admitted that she had not reported to her supervisor, but she offered
many excuses for her shortcomings in the Community Corrections program. She claimed that she
had been sick enough to be hospitalized on two occasions during the time in question, and she had
also been so ill that she had to have breathing treatments administered at home six times a day. She
claimed that her medical condition prohibited her from driving or leaving the house. Due to her
medical condition, she had to move so that she could live with someone who could care for her on
an around-the-clock basis. She claimed that she was not told until shortly before she quit reporting
what specific duties her community service entailed. The defendant admitted that she had not paid
supervision fees, although she claimed that she was not required to pay them during the months prior
to her illness, and once she became ill, she was unable to work. With respect to the jail
escape/furlough issue, the defendant claimed that she was under the impression she had a three-day
jail furlough to take care of personal business and that she had planned to report back to the jail
shortly after the time when she was arrested for escape. Despite her poor track record, the defendant
claimed that she was able to comply with the terms of the Community Corrections program.

               The lower court found that the defendant had committed material violations of her
Community Corrections sentences in that she violated the terms of her furlough, failed to report to
her Community Corrections supervisor, and failed to perform community service. Accordingly, the
court revoked the Community Corrections sentences and ordered that the defendant serve them in
the Department of Correction.

                In her appeal, the defendant claims that the lower court abused its discretion in
finding that she committed material violations of her Community Corrections sentence. The
decision to revoke a community corrections sentence rests within the sound discretion of the trial
court and will not be disturbed on appeal unless there is no substantial evidence to support the trial
court's conclusion that a violation has occurred. State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991).
In reviewing the trial court's finding, it is our obligation to examine the record and determine


                                                 -2-
whether the trial court has exercised a conscientious judgment rather than an arbitrary one. State v.
Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991). If the evidence is sufficient, the trial court
may, within its discretionary authority, revoke the community corrections sentence and require the
defendant to serve the sentence in confinement. Tenn. Code Ann. § 40-36-106(e)(3) (Supp. 2001).

                In this case, the lower court found that the defendant had violated the terms of her
Community Corrections sentence. Moreover, it found that the defendant should not benefit from
further leniency because she had previously violated the terms of non-incarcerative sentences. We
see no abuse of discretion. Although the defendant had experienced health problems, her
shortcomings in reporting to her supervisor and failing to perform community service work exceeded
anything reasonable for her situation. The lower court obviously accredited the Community
Corrections supervisor’s testimony over that of the defendant regarding the defendant’s
understanding of the terms of her community service requirement and her furlough, and it did not
abuse its discretion in doing so. Further, the court properly exercised its discretion in determining
that the defendant had exhausted the possibilities for non-incarcerative service of her sentences.

                In so holding, we have rejected several arguments contained in the defendant’s brief.
First, she claims that she did not have proper notice via amendment to the revocation warrant that
she had been charged with felony escape. This statement is factually inaccurate. The record reflects
an amended violation warrant entered on January 9, 2001, almost one month prior to the revocation
hearing. Second, the defendant claims that the lower court failed to make findings relative to her
failure to pay supervision fees. However, the court’s order did not recite this shortcoming as a basis
for the revocation. Finally, the defendant claims that she still had time to complete her community
service requirement before the expiration of her sentence. Even if we were to accept this argument,
we would nevertheless find support for the revocation based upon the community service component
of the sentence because the defendant was to perform one hour of community service per week, and
even before she became ill, she had not fulfilled any of this service.

               Accordingly, the judgment of the lower court is affirmed.



                                                       ___________________________________
                                                       JAMES CURWOOD WITT, JR., JUDGE




                                                 -3-